Case 17-09669        Doc 51     Filed 04/22/19     Entered 04/22/19 15:56:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09669
         Michael K Baker
         Tina M Pondexter-Baker
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/28/2017.

         2) The plan was confirmed on 06/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/24/2018, 02/27/2019.

         5) The case was Converted on 03/19/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09669             Doc 51         Filed 04/22/19    Entered 04/22/19 15:56:49                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $21,540.13
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $21,540.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,396.52
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $946.96
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,343.48

 Attorney fees paid and disclosed by debtor:                        $1,000.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acceptance Now                          Secured        3,913.00           0.00         3,913.00      3,913.00      61.68
 American InfoSource LP as agent for     Unsecured      2,685.00       2,685.27         2,685.27           0.00       0.00
 Armor Systems Corporation               Unsecured      1,344.00         611.80           611.80           0.00       0.00
 Carmine Vision Care                     Unsecured         200.00           NA               NA            0.00       0.00
 Cavalry Investments LLC                 Unsecured           0.00      2,080.07         2,080.07           0.00       0.00
 Cavalry Investments, LLC                Unsecured      2,080.00            NA               NA            0.00       0.00
 CHRYSLERCAP                             Unsecured     15,933.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured           0.00    17,601.40        17,601.40            0.00       0.00
 Commonwealth Edison Company             Unsecured      8,800.00       9,978.96         9,978.96           0.00       0.00
 Dental Specialist of Homewood           Unsecured         500.00           NA               NA            0.00       0.00
 Department Of Education                 Unsecured     14,477.00     15,381.86        15,381.86            0.00       0.00
 Edfinancial Svcs                        Unsecured     25,754.00            NA               NA            0.00       0.00
 HARVARD COLLECTION                      Unsecured     15,000.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority          181.00      1,092.87         1,092.87        634.09        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        230.38           230.38           0.00       0.00
 Illinois Tollway                        Unsecured    125,881.00     90,795.10        90,795.10            0.00       0.00
 Internal Revenue Service                Unsecured     12,287.00       9,479.34         9,479.34           0.00       0.00
 Internal Revenue Service                Priority      28,286.91     18,724.42        18,467.42      10,715.02        0.00
 Isac                                    Unsecured     29,662.00            NA               NA            0.00       0.00
 Midwest Title Loans                     Unsecured            NA           0.38             0.38           0.00       0.00
 Midwest Title Loans                     Secured        1,057.00       1,057.38         1,057.00      1,057.00      15.86
 Nicor Gas                               Unsecured      3,717.00       4,394.09         4,394.09           0.00       0.00
 Peoples Energy Corp                     Unsecured           0.00      3,986.08         3,986.08           0.00       0.00
 Santander Consumer USA Inc              Unsecured     22,074.00     22,073.95        22,073.95            0.00       0.00
 Select Portfolio Servicing Inc          Secured      216,049.00    215,761.75       215,761.75            0.00       0.00
 Speedy Cash                             Unsecured           0.00      1,024.07         1,024.07           0.00       0.00
 Speedy Cash                             Unsecured           0.00        667.41           667.41           0.00       0.00
 Sprint Nextel                           Unsecured      5,585.00            NA               NA            0.00       0.00
 Swedish Covenant Medical Group          Unsecured         139.00           NA               NA            0.00       0.00
 TCF - Corporate                         Unsecured         200.00           NA               NA            0.00       0.00
 Village of Glenwood                     Secured           800.00          0.00           800.00        800.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-09669         Doc 51     Filed 04/22/19      Entered 04/22/19 15:56:49                Desc       Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal       Int.
 Name                               Class      Scheduled      Asserted     Allowed          Paid          Paid
 Vivint                          Unsecured           654.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                  $215,761.75              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $1,057.00          $1,057.00                  $15.86
       All Other Secured                                   $4,713.00          $4,713.00                  $61.68
 TOTAL SECURED:                                          $221,531.75          $5,770.00                  $77.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                    $0.00
        Domestic Support Ongoing                               $0.00             $0.00                    $0.00
        All Other Priority                                $19,560.29        $11,349.11                    $0.00
 TOTAL PRIORITY:                                          $19,560.29        $11,349.11                    $0.00

 GENERAL UNSECURED PAYMENTS:                             $180,990.16                  $0.00               $0.00


 Disbursements:

            Expenses of Administration                          $4,343.48
            Disbursements to Creditors                         $17,196.65

 TOTAL DISBURSEMENTS :                                                                          $21,540.13


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
